CHORDIANT SOFTWARE ANNOUNCES SELECTED PRELIMINARY FINANCIAL RESULTS FOR THE SECOND QUARTER OF FISCAL 2008 ENDING MARCH 31, 2008 Reports Interim Results of Share Repurchase Program Schedules Conference Call and Webcast CUPERTINO, California - April 1, 2008 Chordiant Software, Inc. (NASDAQ: CHRD), the leading provider of Customer Experience (Cx™) software and services, today announced selected preliminary financial results for the second quarter of fiscal 2008 ending on March 31, Preliminary Financial Results for the Second Quarter of Fiscal 2008 Chordiant expects to report revenue ranging between $23.5 million to $25.0 million for the second quarter of fiscal 2008 ending on March 31, 2008. This compares to revenue of $32.8 million reported for the same period of fiscal year 2007 and revenue of $29.1 million reported in the first quarter of 2008. Chordiant also announced that it expects to report a Generally Accepted Accounting Principles (GAAP) loss per share of between ($0.16) and ($0.11) for the second quarter of fiscal 2008, based on an estimated 33.1 million basic share count.
